United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                     July 3, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 06-41056
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

BENJAMIN LAZARO-BELTRAN,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:05-CR-1177-ALL
                       --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Benjamin Lazaro-Beltran (Lazaro) appeals the 24-month

sentence he received following his guilty-plea conviction for

possessing with the intent to distribute more than 50 kilograms

of marijuana, in violation of 21 U.S.C. § 841(a).    He challenges

the presumption of reasonableness that attaches to a sentence

imposed within a properly calculated guidelines range, relying on

the Supreme Court’s grant of certiorari in Rita v. United States,

127 S. Ct. 551 (2006).     After the parties filed their briefs in

the instant case, the Supreme Court issued its decision, holding

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-41056
                                -2-

that a court of appeals may apply a presumption of reasonableness

to a properly calculated guideline sentence.   Rita v. United

States, __ S.Ct. __, 2007 WL 1772146 (2007).   Accord United

States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006) (applying

presumption of reasonableness to properly calculated guideline

sentence).

     Lazaro’s sentence is within a properly calculated advisory

guideline range and entitled to great deference.   See United

States v. Mares, 402 F.3d 511, 520 (5th Cir. 2005).   Giving such

deference to Lazaro’s sentence, we conclude that Lazaro has

failed to rebut the presumption that his sentence is reasonable.

Alonzo, 435 F.3d at 554.   The judgment of the district court is

AFFIRMED.